Citation Nr: 0704912	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to April 
2002.  

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In her March 2005 notice of disagreement 
the veteran limited the issues on appeal to service 
connection for a left shoulder disorder.  38 C.F.R. § 20.200 
(2006).  

The RO previously denied the veteran's claim for service 
connection for a left shoulder disorder in a July 2003 rating 
decision.  In Barnett v. Brown, 8 Vet. App. 1 (1995) the 
United States Court of Appeals for Veterans Claims (Court) 
instructed that the Board of Veterans' Appeals (Board) must 
initially address the issue of whether or not new and 
material evidence has been submitted to reopen a claim in 
cases where there is a prior final decision.  See also 
McGinnis v. Brown, 4 Vet. App. 239 (1993).  


FINDINGS OF FACT

1.  The RO denied service connection for a left shoulder 
disorder in a July 2003 rating decision.  The veteran was 
notified her claim had been denied by the RO and did not file 
a timely appeal of that rating decision.  

2.  The evidence received subsequent to the July 2003 rating 
decision presents evidence of a current left shoulder 
disorder and competent medical evidence that the left 
shoulder disorder is related to service, and, by itself or in 
conjunction with the evidence previously assembled, raises a 
reasonable possibility of substantiating the veteran's claim.  

3.  April 1999 service medical records reveal the veteran 
complained of left shoulder pain and a possible ligament 
strain was diagnosed.  

4.  In February 2004, the veteran had surgery to repair a 
torn labrum of the left shoulder and a torn rotator cuff.  
Diagnostic arthroscopy diagnosed bursitis of the left 
shoulder.  

5.  The veteran's private physician has stated that her 
currently diagnosed left shoulder disorders are directly 
related to service.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied service 
connection for a left shoulder disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  The additional evidence received subsequent to the July 
2003 rating decision is new and material.  The claim of 
entitlement to service connection for a left shoulder 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2006).  

3.  The criteria for service connection for a left shoulder 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the claim, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2006).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.   38 C.F.R. § 3.156 (2006).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background and Analysis.  The RO denied service 
connection for a left shoulder disorder in a July 2003 rating 
decision.  The veteran was notified her claims had been 
denied by the RO.  The veteran did not file a timely appeal 
with that rating decision and the July 2003 rating decision 
became final.  38 C.F.R. §§ 3.104, 20.1103 (2002).

The evidence in the claims folder in July 2003 was limited to 
April 1999 service medical records which indicated the 
veteran had sought treatment for left shoulder pain and a 
probable ligament strain had been diagnosed, and a general VA 
examination report of June 2002 which diagnosed only a 
painful left shoulder.  

Subsequently, the veteran submitted a February 2004 private 
medical report of a surgical repair of a torn labrum of the 
left shoulder and a torn rotator cuff of the left shoulder.  
Bursitis of the left shoulder was diagnosed by arthroscopy.  
In addition, the veteran submitted a statement from her 
private physician indicating that her current left shoulder 
disorder was related to service.  

The evidence received subsequent to the July 2003 rating 
decision presents evidence of a current left shoulder 
disorder and competent medical evidence that the left 
shoulder disorder is related to service, and, by itself or in 
conjunction with the evidence previously assembled, raises a 
reasonable possibility of substantiating the veteran's claim.  
As new and material evidence has been submitted, reopening 
the claim for service connection for a left shoulder disorder 
is warranted.  

Service Connection

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The claims folder includes service medical records which 
indicate the veteran strained her left shoulder in service.  
A careful review of the April 1999 service medical records 
indicates the veteran had previously injured the left 
shoulder.  The RO previously denied the veteran's claim for a 
left shoulder disorder on the basis that she had a pre-
existing left shoulder disorder. 

However, the veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakeable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2006).  There is no evidence of record indicating a left 
shoulder disorder was noted on service entrance.  Therefore 
the presumption of soundness applies.  

The RO next denied the claim on the basis that there was no 
current diagnosis of a left shoulder disorder.  The June 2002 
VA general examination and the March 2004 VA examination were 
clearly less complete than the arthroscopic evaluation which 
was performed in conjunction with the veteran's surgery in 
February 2004.  The diagnoses of left rotator cuff tear and 
bursitis are consistent with the evidence in the service 
medical records.  

At her hearing before the undersigned Veterans Law Judge in 
June 2006, it was explained to the veteran that a competent 
medical opinion was need to provide a nexus between the 
complaints of left shoulder pain in service and the currently 
diagnosed left shoulder disorders.  In August 2006, the 
veteran submitted an opinion from the private physician who 
performed the February 2004 left shoulder surgery.  He 
checked a form indicating that the current left shoulder 
disorder was related to service.  

The evidence demonstrates the veteran had symptoms of a left 
shoulder disorder in service, currently has a left shoulder 
disorder, and competent medical evidence links the two.  
Service connection for disorders of the left shoulder is 
supported by the evidence of record.  


ORDER

The claim for service connection for a left shoulder disorder 
is reopened.  

Service connection is granted for a left shoulder disorder.  







____________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


